Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00419-CV

                                IN THE INTEREST OF S.G., a Child

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-02259
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 5, 2014

AFFIRMED

           Appellant J.R. appeals the trial court’s order terminating her parental rights to her child

S.G. The trial court determined Appellant constructively abandoned her child, failed to comply

with her court-ordered service plan, and used a controlled substance in a manner that endangered

her child. See TEX. FAM. CODE ANN. § 161.001(1)(N), (O), (P) (West 2014). The court also

determined that terminating Appellant’s parental rights was in the child’s best interest. See id.

§ 161.001(2).

           Appellant’s court-appointed attorney filed a brief containing a professional evaluation of

the record. In the brief, counsel asserts he diligently reviewed the record but could not find “any

point of error upon which a non-frivolous appeal might be based.” Based on his review, counsel

concludes the record supports the trial court’s order.
                                                                                     04-14-00419-CV


       Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738, 744 (1967).

See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied) (applying Anders

procedure in an appeal from termination of parental rights); In re D.E.S., 135 S.W.3d 326, 329

(Tex. App.—Houston [14th Dist.] 2004, no pet.); In re R.R., No. 04–03–00096–CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.). Counsel provided Appellant

with a copy of the Anders brief.

       Counsel also informed Appellant of her right to file a pro se brief and provided her a pro

se motion to request a free copy of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–

20 (Tex. Crim. App. 2014). The motion contained the correct style, appeal number, and address

for this court. See id. To receive a free copy of the record, Appellant had to do no more than sign,

date, and mail the motion. See id. at 320. Appellant did not file either the motion for a free copy

of the record or a pro se brief. See id. at 321.

       After reviewing the record, we agree the appeal is frivolous and without merit. The trial

court’s order is affirmed; counsel’s motion to withdraw is granted. See Nichols v. State, 954
S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                    Patricia O. Alvarez, Justice




                                                   -2-